Under the facts found, it could not seriously be claimed that judgment was not properly rendered for the defendant. The plaintiff, however, seeks changes in the finding, and claims that judgment for him would follow if the corrections were made.
The plaintiff seeks the corrections under the method provided in General Statutes, § 5832, and a statement of all the evidence presented and rulings made has been made a part of the record. The plaintiff has properly set forth the corrections sought in his reasons of appeal. Hartford-Connecticut Trust Co. v. Cambell,97 Conn. 251, 116 A. 186. This method of procedure under General Statutes, § 5832, does not authorize us to correct the finding by an independent examination of the evidence and our making of a new finding of facts therefrom. Hoadley v. Savings Bankof Danbury, 71 Conn. 599, 42 A. 667. Such corrections as the court has power to make are still confined to those provided for by the rules of court found in the Practice Book, p. 309, § 11.
It is to be borne in mind that "it is not essential that statements of fact in a finding should always be supported by direct evidence. It is enough if the circumstances fairly warrant the inference or conclusion stated." McCarthy v. Consolidated Ry. Co., 79 Conn. 73,74, 63 A. 725.
Examining the evidence in this case in the light of *Page 503 
these considerations, none of the corrections sought in the reasons of appeal should be granted.
   There is no error.